Citation Nr: 0104629	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  96-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. E. Caffery, Counsel
INTRODUCTION

The veteran had active service from August 1945 to January 
1947 and from July 1948 to June 1952.  An appeal has been 
taken from an April 1996 decision by the Department of 
Veterans Affairs (VA) Medical Center Huntington, West 
Virginia, (the originating agency) denying entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at the 
Cabell--Huntington Hospital, Huntington, West Virginia, from 
October 5 to October 7, 1995.  The case was initially before 
the Board of Veterans' Appeals (Board) in February 1999 when 
it was remanded for further development.  This issue is again 
before the Board for further appellate consideration.

The Board also had the issues of entitlement to waiver of 
recovery of an overpayment of improved disability pension 
benefits and entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder in February 1999.  The Board held that there 
had been no bad faith on the part of the veteran in creation 
of the overpayment and remanded the question of whether 
recovery of the indebtedness would be against the principle 
of equity and good conscience to the regional office.  In 
March 2000 the Regional Office Committee on Waivers and 
Compromises granted waiver of recovery of the overpayment.  
Thus, that matter is no longer in an appellate status.  

The Board also in February 1999 remanded the issue of service 
connection for a psychiatric disability to the regional 
office for further action.  In a June 2000 rating action the 
regional office granted service connection for post-traumatic 
stress disorder, effective February 16, 1995, with an 
evaluation of 30 percent effective from that date.  Thus, the 
question of service connection for a psychiatric disability 
is also no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has established service connection for post-
traumatic stress disorder, rated 30 percent disabling and 
residuals of burns, rated noncompensable.

3.  He is also rated as permanently and totally disabled for 
pension purposes, including the aid and attendance allowance, 
based primarily on a right temporohydroma with left 
hemiparesis, rated 100 percent disabling for pension 
purposes.

4.  The veteran was treated at the Holzer Hospital, 
Gallipolis, Ohio, and transferred by ambulance to the 
Cabell--Huntington Hospital where he was treated from October 
5, to October 7, 1995, for complications of his neurological 
disorder.

5.  The veteran had not obtained prior authorization for the 
periods of private hospital treatment.

6.  The veteran was not treated for a service-connected 
disability or a condition associated with and aggravating a 
service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
Cabell--Huntington Hospital, Huntington, West Virginia, from 
October 5 to October 7, 1995, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claim and afforded the 
opportunity to submit such. The originating agency has 
obtained relevant medical records and has also afforded the 
veteran a VA examination.  Accordingly, the Board considers 
that all necessary notice has been furnished and that the VA 
duty to assist the veteran with regard to his claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, -- (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

The record reflects that the veteran has established service 
connection for post-traumatic stress disorder, rated 30 
percent disabling and for residuals of burns, rated 
noncompensable.  He is also rated as permanently and totally 
disabled for pension purposes, including the aid and 
attendance allowance, based primarily on a right 
temporohydroma with left hemiparesis, rated 100 percent 
disabling for pension purposes.

The record further discloses that the veteran was treated at 
the Holzer Hospital, Gallipolis, Ohio, and transferred by 
ambulance to the Cabell--Huntington Hospital, Huntington, 
West Virginia, where he was treated from October 5 to October 
7, 1995.

The reports by the Cabell--Huntington Hospital reflect that 
the veteran stated that on the day prior to admission he had 
developed increased weakness in his left arm and leg.  A CT 
scan of the head showed coarse calcification in the right 
thalamus and posterior limb of the internal capsule that 
could possibly represent a calcified hematoma or possibly 
calcified vascular malformation.  There was an old right 
temporal lobe infarction.  There was small calcification of 
the right centrum semiovale and right frontal lobe.  There 
was a small left lacunar infarction in the region of the 
basal ganglia.

The veteran was admitted to the medical floor.  Blood 
pressure and neurological checks were obtained.  He was 
placed on Dilantin due to a history of a possible seizure 
disorder.  His neurological deficit appeared to resolve to 
what he considered his baseline during his admission.  He was 
discharged on October 7, in stable condition.  The discharge 
diagnoses included reversible ischemic neurological deficit 
in the right subcortical area consistent with a small vessel 
lacunar disease and history of seizures.

The veteran had not obtained prior authorization from the VA 
for the above period of private hospital treatment.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either:  (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical service for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j); (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, as noted previously, the medical records from 
the Cabell--Huntington Hospital reflect that the veteran was 
treated for complications of his neurological disorder, a 
nonservice-connected disability.  There is no indication that 
the condition for which the veteran was treated was 
associated with or aggravating an adjudicated service-
connected disability and the veteran does not have a total 
disability permanent in nature resulting from a service-
connected disability.  He is also not participating in a VA 
rehabilitation program.  Thus, the initial requirement for 
favorable action in connection with his claim has not been 
satisfied.  Accordingly, the Board does not reach the 
questions of whether a medical emergency was present at the 
time of the veteran's admission to the private hospital or 
whether VA or other Federal facilities were feasibly 
available for his treatment.  Under the circumstances, an 
allowance of the veteran's appeal is not possible.  
38 U.S.C.A. § 17.28; 38 C.F.R. § 17.120.

During the September 1996 hearing on appeal, the veteran's 
representative indicated that the VA had paid the Holzer 
Hospital bill as well as the ambulance charges and the 
representative maintained, in effect, that the VA should 
accordingly pay the charges for the Cabell--Huntington 
Hospital.  However, any action taken by the VA with regard to 
the veteran's treatment at the Holzer Hospital and the 
ambulance charges would not be determinative of the matter 
currently under consideration which must be decided on its 
own merits.  For the reasons already discussed, there is no 
basis which would permit payment or reimbursement of the 
expenses incurred by the veteran in connection with his 
treatment at the Cabell--Huntington Hospital in October 1995. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any  material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services is not established.  The appeal 
is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







